Case 2:16-cv-08050-SVW-FFM Document 114 Filed 03/24/20 Page 1 of 4 Page ID #:670


                                                                    FILED
                                                          CLERK, U.S. DISTRICT COURT



                                                              March 24, 2020

                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                    PMC
                                                          BY: ___________________ DEPUTY
Case 2:16-cv-08050-SVW-FFM Document 114 Filed 03/24/20 Page 2 of 4 Page ID #:671




                                                                  FILED
                                                        CLERK, U.S. DISTRICT COURT



                                                          March 24, 2020
                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                               PMC
                                                        BY: ___________________ DEPUTY
Case 2:16-cv-08050-SVW-FFM Document 114 Filed 03/24/20 Page 3 of 4 Page ID #:672




          March 24, 2020


                               STEPHEN V. WILSON
Case 2:16-cv-08050-SVW-FFM Document 114 Filed 03/24/20 Page 4 of 4 Page ID #:673
